                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                             CASE NO. 5:20-CV-00024-M

 LARRY DAY,                                    )
                                Plaintiff,     )
                                               )
 V.                                            )                   ORDER
                                               )
 BMW OF NORTH AMERICA, LLC,                   )
                      Defendant.              )




       This matter is before the Court on Defendant BMW of North America, LLC's Consent

Motion to Stay Discovery [DE-30]. For good cause shown, this Motion is GRANTED, and all

discovery in this matter shall be stayed pending the Court' s ruling on Defendant' s Motion to

Dismiss Amended Complaint.


       IT IS THEREFORE ORDERED that all discovery is stayed until 30 days after the Court' s

ruling on the Motion to Dismiss Amended Complaint and further that the parties shall reconvene

the Rule 26(f) conference within 14 days following the Court' s ruling on the Motion to Dismiss

Amended Complaint.
                             1C
       SO ORDERED this the __k_ day of May, 2020.

                                                       Q~EJI,  J«i:£
                                                           MYEkSII
                                                        RICHARD E .
                                                        U.S . DISTRICT COURT JUDGE




          Case 5:20-cv-00024-M Document 32 Filed 05/06/20 Page 1 of 1
